      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 1 of 24



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 R.J. REYNOLDS TOBACCO
 COMPANY, R.J. REYNOLDS VAPOR                                 Case No.
 COMPANY, AMERICAN SNUFF
 COMPANY, LLC, SANTA FE
 NATURAL TOBACCO COMPANY,
 INC., COUSINS II INC. dba VERNON                             COMPLAINT
 BP, and LANG’S AUTOMOTIVE
 SERVICE INC. dba LANG’S ONE STOP
 MARKET,

               Plaintiffs,

 v.

 CITY OF EDINA, EDINA CITY
 COUNCIL, and SCOTT NEAL, IN HIS
 OFFICIAL CAPACITY AS CITY
 MANAGER OF THE CITY OF EDINA,

               Defendants.


       Plaintiffs R.J. Reynolds Tobacco Company (“RJRT”), R.J. Reynolds Vapor

Company (“RJRV”), American Snuff Company, LLC (“ASC”), Santa Fe Natural Tobacco

Company, Inc. (“Santa Fe”), Cousins II Inc. dba Vernon BP (“Vernon BP”), and Lang’s

Automotive Service Inc. dba Lang’s One Stop Market (“Lang’s One Stop Market”) bring

this action for declaratory and injunctive relief against the City of Edina, the City Council,

and the City Manager, Scott Neal, in his official capacity.
       CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 2 of 24




                                    INTRODUCTION

       1.     In an overbroad reaction to legitimate public-health concerns about youth

vaping, the City of Edina (“the City” or “Edina”) recently enacted one of the most

draconian bans on tobacco products of any municipality in the nation. The City is rightly

concerned with the recent rise in youth use of vaping products. The increase in youth

vaping over the past two years, and serious health issues from illicit products, are now at

the heart of a national discussion. But Edina’s ordinance strikes far broader than that,

unnecessarily banning menthol-flavored vapor products and myriad non-vapor products

manufactured and sold by Plaintiffs R.J. Reynolds Tobacco Company, R.J. Reynolds

Vapor Company, American Snuff Company, and Santa Fe Natural Tobacco Company

(collectively, “Reynolds”), and sold by Plaintiffs Vernon BP and Lang’s One Stop Market

(collectively, the “Retailers”).

       2.     Reynolds is committed to keeping tobacco products out of the hands of

youth. Reynolds has rigorous standards to ensure its marketing is accurate and responsibly

directed to adult tobacco consumers aged twenty-one and over. Reynolds also has strict

compliance policies for retailers who sell its products in order to prevent youth from

purchasing tobacco products, and it supports programs that train retailers to comply with

age restrictions.

       3.     The federal Food and Drug Administration shares Reynolds’ goal, and,

earlier this year, effectively banned the sale of flavored cartridge-based electronic nicotine


                                              2
      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 3 of 24




delivery system (“ENDS”) products (other than tobacco- or menthol-flavored cartridge-

based ENDS products). FDA, Enforcement Priorities for Electronic Nicotine Delivery

Systems (ENDS) and other Deemed Products on the Market Without Premarket

Authorization      19     (May     2020)     (“Enforcement      Priorities”),     at     https://

www.fda.gov/regulatory-information/search-fda-guidance-documents/enforcement-

priorities-electronic-nicotine-delivery-system-ends-and-other-deemed-products-market.

       4.       The City of Edina could have supplemented these efforts by targeting youth

usage of vapor products through increased enforcement of age restrictions or public-

education campaigns. Instead, the City’s Ordinance No. 2020-08 bans sales to adult

tobacco consumers and, moreover, indiscriminately extends the ban to every conceivable

flavored tobacco product, from menthol cigarettes and smokeless tobacco to flavored vapor

products and flavored modern oral products. This categorical ban is unjustified.

       5.       For one, Congress has already banned all characterizing flavors in cigarettes

other than tobacco or menthol. 21 U.S.C. § 387g(a)(1)(A). And as to menthol, Congress

left it to FDA to determine whether that flavor should be banned when it comes to

cigarettes. To date, even though FDA has studied the issue, FDA has chosen not to ban

menthol in cigarettes.

       6.       Moreover,    Edina’s   ordinance    could    have   adverse     public   health

consequences. FDA’s Director of the Center for Tobacco Products has asserted that

“[d]ramatically and precipitously reducing availability of [ENDS] could present a serious


                                              3
      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 4 of 24




risk that adults, especially former smokers, who currently use ENDS products and are

addicted to nicotine would migrate to combustible tobacco products.” Am. Acad. of

Pediatrics v. FDA, No. 8:18-cv-883, Dkt. 120-1, at ¶ 15 (D. Md. filed June 12, 2019) (Decl.

of Director of FDA’s Center for Tobacco Products Mitchell Zeller) (“Zeller Decl.”). This

risk of migration is especially pronounced for menthol-flavored products. When FDA

previously considered restrictions on flavored ENDS products, FDA declined to impose

restrictions on menthol-flavored ENDS products precisely because adults who used those

products “may be at risk of migrating back to cigarettes, which continue to be available in

menthol flavor, in the absence of access to mint- and menthol-flavored ENDS products.”

See FDA, Modifications to Compliance Policy for Certain Deemed Tobacco Products 19

(Mar. 2019), available at https://tinyurl.com/yyywgoat.

       7.     But not only is Edina’s ordinance misguided, the sweeping ban is also

preempted by federal law and therefore unconstitutional under the U.S. Constitution’s

Supremacy Clause.

       8.     First, federal law expressly preempts the City of Edina’s categorical ban on

flavored tobacco products. The manufacture of tobacco products is subject to intensive

regulation by the federal government. In striking a balance between federal authority and

state and local authority over the regulation of tobacco products, Congress expressly denied

states and local units of government the ability to promulgate standards that are different

from or in addition to federal tobacco product standards. The City’s ban on flavored


                                             4
      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 5 of 24




tobacco products, however, is a product standard because it regulates the ingredients and

additives in, and the properties of, those products. The City’s ban is thus expressly

preempted by federal law.

       9.     Second, federal law also impliedly preempts the ordinance because the City

of Edina’s ban stands as an obstacle to the purposes of federal law. Congress authorized

FDA to promulgate tobacco product standards that, in appropriate circumstances, can

establish uniform, national standards for the manufacture of tobacco products and the

ingredients used in such products. Congress and FDA have made the judgment that certain

tobacco products, particularly menthol cigarettes and menthol-flavored ENDS products,

should remain available to adult users of tobacco products. The City’s ordinance, however,

conflicts with those federal goals and must give way.

       10.    The City has no legitimate interest in enforcing its unconstitutional law. The

Court should thus grant injunctive and declaratory relief in Plaintiffs’ favor and prevent the

City from violating the U.S. Constitution’s Supremacy Clause.

                                         PARTIES

     11.      Plaintiff RJRT is a North Carolina corporation headquartered in Winston-

Salem, North Carolina. RJRT develops, manufactures, markets, and distributes a variety of

flavored tobacco products under a variety of brand names, including menthol cigarettes

under the brand names Newport and Camel, among others, and flavored smokeless tobacco

products under the brand name Camel SNUS.

                                              5
      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 6 of 24




      12.    Plaintiff RJRV is a North Carolina corporation headquartered in Winston-

Salem, North Carolina. RJRV develops, manufactures, markets, distributes, and sells

menthol-flavored electronic delivery devices under the brand name “VUSE” and a variety

of flavored modern oral products under the brand name VELO.

      13.    Plaintiff ASC is a North Carolina corporation headquartered in Winston-

Salem, North Carolina. ASC develops, manufactures, markets, and distributes a variety of

flavored smokeless tobacco products, including under the brand name “Grizzly.”

      14.    Plaintiff Santa Fe is a New Mexico corporation headquartered in Oxford,

North Carolina. Santa Fe develops, manufactures, markets, and distributes menthol

cigarettes under the brand name Natural American Spirit.

      15.    All of Plaintiffs’ aforementioned flavored products qualify as “flavored

tobacco products” that are prohibited under the City of Edina’s Ordinance.

      16.    Plaintiff Vernon BP is a Minnesota corporation headquartered in

Minneapolis, Minnesota. Vernon BP operates a gas station and convenience store on

Vernon Avenue South in Edina, Minnesota. At its Edina location, Vernon BP sells a variety

of “flavored tobacco products” that are prohibited under the City of Edina’s Ordinance,

including menthol cigarettes, flavored smokeless tobacco products, and flavored modern

oral products. Some of those products are manufactured by Reynolds.

      17.    Plaintiff Lang’s One Stop Market is a Minnesota corporation headquartered

in Edina, Minnesota. Lang’s One Stop Market operates a gas station and convenience store


                                            6
      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 7 of 24




on Edina Industrial Boulevard in Edina, Minnesota. At its Edina location, Lang’s One Stop

Market sells a variety of “flavored tobacco products” that are prohibited under the City of

Edina’s Ordinance, including menthol cigarettes, menthol-flavored vapor products,

flavored smokeless products, and flavored modern oral products. Some of those products

are manufactured by Reynolds.

       18.      Defendant City of Edina is a “statutory city” that exercises “municipal

government” authority under Minnesota law. See Minn. Stat. §§ 412.015–412.016. The

City operates under the “Optional Plan B” format under Minnesota law, also known as the

“council-manager plan.” See Nelson v. City of Eden Prairie, 2011 WL 5767433, at *1

(Minn. Ct. App. Dec. 27, 2011).

       19.      Defendant Edina City Council constitutes the City’s official governing body.

By law, the City Council “exercise[s] the legislative power of the city and determine[s] all

matters of policy.” Minn. Stat. § 412.611; see id. § 412.631 (noting the council under Plan

B is composed of “a mayor and four or six council members”). The City Council acts under

color of law.

       20.      Defendant Scott Neal is the Edina City Manager. By law, the City Manager

is “the head of the administrative branch of the government” and is “responsible to the

council for the proper administration of all affairs relating to the city.” Minn. Stat.

§ 412.611; see id. § 412.631. Mr. Neal acts under color of law and is sued in his official

capacity.


                                              7
      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 8 of 24




                             JURISDICTION AND VENUE

       21.    The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because

this action arises under the Constitution and laws of the United States.

       22.    This Court also has authority to grant relief under the Declaratory Judgment

Act, 28 U.S.C. § 2201 et seq.

       23.    This judicial district is the proper venue under 28 U.S.C. § 1391(b) because

it is where the City of Edina lies, where Defendants perform their official duties, and where

a substantial part of the events giving rise to the claims occurred.

                                     BACKGROUND

       The Tobacco Control Act and Federal Regulation of Tobacco Products

       24.    The Family Smoking Prevention and Tobacco Control Act of 2009, Public

Law 111-31, 123 Stat. 1776 (June 22, 2009), amended the Federal Food, Drug, and

Cosmetic Act and established the U.S. Food and Drug Administration as “the primary

Federal regulatory authority with respect to the manufacture, marketing, and distribution

of tobacco products.” Id. § 3(1), 123 Stat. at 1781 (codified at 21 U.S.C. § 387 note). The

Tobacco Control Act applies to cigarettes, cigarette tobacco, roll-your-own tobacco, and

smokeless tobacco products, as well as to any other tobacco products that FDA by

regulation deems subject to the Act. 21 U.S.C. § 387a(b). The Act defines “tobacco

product” as “any product made or derived from tobacco that is intended for human

consumption.” 21 U.S.C. § 321(rr)(1).

                                              8
      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 9 of 24




       25.    In 2016, FDA exercised its “deeming authority, 21 U.S.C. § 387a(b), to bring

within its regulatory authority all products meeting the statutory definition of a tobacco

product, including vapor products and modern oral products, both of which utilize nicotine

derived from tobacco. See Deeming Tobacco Products To Be Subject to the Federal Food,

Drug, and Cosmetic Act, as Amended by the Family Smoking Prevention and Tobacco

Control Act; Restrictions on the Sale and Distribution of Tobacco Products and Required

Warning Statements for Tobacco Products, 81 Fed. Reg. 28,974 (May 10, 2016).

       26.    Congress passed the Tobacco Control Act to, inter alia, “authorize the [FDA]

to set national standards controlling the manufacture of tobacco products and the … amount

of ingredients used in such products.” Tobacco Control Act § 3(3), 123 Stat. at 1781

(codified at 21 U.S.C. § 387 note). To that end, the Act empowers FDA to adopt “tobacco

product standards,” 21 U.S.C. § 387g, including “provisions respecting the … additives …

[and] properties of the tobacco product,” id. § 387g(a)(4)(B)(i). The term “additives”

includes “substances intended for use as a flavoring.” Id. § 387(1).

       27.    The Act also directly created tobacco product standards such as a “Special

Rule for Cigarettes.” The Special Rule for Cigarettes bans the use in cigarettes of

“characterizing flavors” “other than tobacco or menthol.” 21 U.S.C. § 387g(a)(1)(A). But

the Act expressly reserves “menthol cigarettes” to FDA’s regulatory authority. See id.

(noting “the Secretary’s authority to take action . . . applicable to menthol”). To date, FDA

has chosen not to ban the use of menthol in cigarettes.


                                             9
      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 10 of 24




       28.    In fact, FDA has issued advance notices of proposed rulemaking

(“ANPRMs”) contemplating the adoption of “tobacco product standard[s]” banning

various flavored tobacco products, including menthol cigarettes and flavored vapor

products. See, e.g., Menthol in Cigarettes, Tobacco Products; Request for Comments, 78

Fed. Reg. 44,484, 44,485 (July 24, 2013); Regulation of Flavors in Tobacco Products, 83

Fed. Reg. 12,294, 12,299 (Mar. 21, 2018). But it has never banned menthol in cigarettes or

smokeless tobacco. And studies have shown that menthol cigarettes do not adversely affect

initiation of or progression to smoking, and there is no clear association between menthol

use and decreased smoking cessation. See RAI Services Company, Comment Letter on

Advance Notice of Proposed Rulemaking Regarding Regulations of Flavors in Tobacco

Products (July 18, 2018), available at https://www.regulations.gov/document?D=FDA-

2017-N-6565-18265.

       29.    The Tobacco Control Act expressly preempts state or local regulations that

set forth requirements “different from, or in addition to,” any of the Tobacco Control Act’s

or FDA’s requirements relating to federal “tobacco product standards.” Id. § 387p(a)(2)(A)

(“Tobacco Preemption Clause”). The Tobacco Preemption Clause ensures that tobacco

product manufacturers will have to comply with just one set of product specifications

nationwide—rather than having to grapple with potentially hundreds of different

requirements set by different states and local jurisdictions governing the same products.

See Tobacco Control Act § 3(3), 123 Stat. 1782 (codified at 21 U.S.C. § 387 note).


                                            10
      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 11 of 24




       30.    The Tobacco Control Act also contains a narrow saving clause, which

provides that the Tobacco Preemption Clause “does not apply to requirements relating to

the sale [and] distribution . . . of . . . tobacco products by individuals of any age.” Id.

§ 387p(a)(2)(B). But the saving clause narrows the category of permissible state and local

requirements to those that turn on the “age” of the “individuals” buying or using the

regulated tobacco products. See id. And even if the saving clause applies beyond age-based

requirements, the clause does not protect state and local laws that prohibit a product’s sale

and distribution altogether, but rather only more limited laws that regulate the time, place,

and manner of the product’s sale and distribution. Compare id., with id. § 387p(a)(1).

  Reynolds and FDA Work To Keep Tobacco Products Out of the Hands of Youth

       31.    The catalyst for Edina’s ordinance was the rise in youth use of vaping

products. Both Reynolds and FDA have been active in combatting that rise and are

committed to keeping tobacco products out of the hands of youth.

       32.    Reynolds has taken active steps to prevent youth access to its products.

Reynolds is an original sponsor and lead participant in the We Card program. Reynolds

requires its contracted retailers to commit to participating in We Card. Since this

partnership began in 1995, We Card has trained nearly half a million storeowners,

managers, and frontline employees to help prevent youth access to tobacco products.

Reynolds has expanded those efforts, including through use of We Card’s “mystery




                                             11
      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 12 of 24




shopper” program, which also will provide additional retailers with further education and

training on verifying legal age of purchasers.

       33.    In 2018, RJRV took targeted action to ensure youth were not obtaining its

vapor products. The company instituted a contract-based tiered compliance program that

involves penalties on retailers that are found to have illegally sold VUSE products to youth.

In conjunction with this program, RJRV also has its trade marketing representatives

discussing the issue of underage youth access with each of RJRV’s contracted retailers on

an ongoing basis. The company intends to provide access to additional materials and

resources on preventing youth access to tobacco products via its online customer portal,

EngageTradePartners.com.

     34.      FDA also has specifically addressed the rise in youth vaping. In a recent

guidance for industry, FDA states that it “intends to prioritize enforcement for lack of

marketing authorization against any flavored, cartridge-based ENDS product (other than a

tobacco- or menthol-flavored ENDS product) that is offered for sale in the United States

without regard to whether or when premarket application for such product has been

submitted.” FDA, Enforcement Priorities 19. By way of background, when FDA

promulgated its Deeming Rule, it brought ENDS products within its regulatory umbrella—

meaning before the products were sold, they needed FDA authorization. 81 Fed. Reg.

28,974. At the time, FDA said it would use its enforcement discretion and allow the

products to stay on the market for some time even if they had not received FDA


                                             12
       CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 13 of 24




authorization. Id. at 28,977–78. FDA has now changed course with regard to flavored,

cartridge-based ENDS products (other than those that are tobacco- or menthol-flavored).

Id. The upshot of the new policy is that flavored, cartridge-based ENDS products (other

than those that are tobacco- or menthol-flavored) can no longer be sold, unless and until

FDA grants authorization for such products.

        35.   In addition, as part of the same guidance referred to above, FDA stated that

it would prioritize enforcement against ENDS products for which the manufacturer has

failed to take adequate measures to prevent minors’ access. FDA, Enforcement Priorities

3. And FDA will make enforcement a priority with respect to ENDS products that are

“targeted to minors or whose marketing is likely to promote use of ENDS by minors.” Id.

      36.     In addition, FDA has issued numerous warning letters to entities that are

improperly marketing or selling “unauthorized, flavored, cartridge-based ENDS products”

and other ENDS products that are being marketed or sold in ways that are appealing to

youth. See, e.g., FDA News Release, FDA Warns Manufacturers and Retailers to Remove

Certain E-cigarette Products Targeted to Youth from the Market (Apr. 27, 2020), at

https://www.fda.gov/news-events/press-announcements/fda-warns-manufacturers-and-

retailers-remove-certain-e-cigarette-products-targeted-youth-market (announcing warning

letters).

      37.     Importantly, however, FDA has decided to allow the sale of menthol-

flavored ENDS products. That is, in part, to allow menthol cigarette smokers to transition


                                           13
      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 14 of 24




to other “potentially less harmful” menthol-flavored products and also because “[d]ata

shows that . . . menthol-flavored ENDS products are not as appealing to minors as other

flavored ENDS products.” FDA, Enforcement Priorities 23–24, 39. In FDA’s view, “[t]his

approach”—effectively banning flavors except for menthol and tobacco—“strikes an

appropriate balance between restricting youth access to such products, while maintaining

availability of potentially less harmful options for current and former adult smokers who

have transitioned or wish to transition completely away from combusted [tobacco- and

menthol-flavored] tobacco products.” Id. at 20.

             The City’s Categorical Ban on Flavored Tobacco Products

      38.    In December 2019, in response to concerns about reported increases in youth

vaping, the Edina Community Health Commission recommended that the City Council

revise the City Code “to reduce vaping by youth in the city by banning the sale of flavored

vapor products.” City of Edina, Memorandum from the Community Health Commission

to the Mayor and City Council (Dec. 3, 2019), reprinted in Agenda & Report and

Recommendation to City Council (June 2, 2020), Exhibit A.

      39.    Two weeks later, however, Edina city staff took hold of the matter and

effectively overruled the Commission’s narrower recommendation. Jeff Brown, Edina’s

Community Health Administrator, wrote in a memorandum to the City Council that while

he “support[ed] the Community Health Commission’s recommendation,” “[he] believe[d]

the ban should include the sale of all flavored tobacco products in addition to flavored


                                            14
      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 15 of 24




vaping products.” Id., Memorandum from Jeff Brown, Community Health Administrator,

to the Mayor and City Council (Dec. 17, 2019) (emphasis added), Exhibit A.

       40.    That broader recommendation eventually made its way before the City

Council. In April 2020, the Edina City Council formally noticed its intent to “substantially

amend the City of Edina Code related to the sale of tobacco products.” See City of Edina,

Notice of Amendment of Local Ordinance Regarding Tobacco (Apr. 24, 2020), Exhibit B.

The Notice stated, “The ordinance will prohibit sale of any flavored tobacco products in

the City of Edina.” Id.

       41.    On June 2, the Council unanimously approved a first reading of the

Ordinance. Despite having recently held a public hearing with the opportunity for

community members to testify regarding the tobacco ordinance that raised the minimum

purchase age to twenty-one, the Council decided to forgo that same process for the

proposed ordinance banning all flavored tobacco products. In fact, when a trade

representative attempted to speak against the proposed ban during the public-comment

period, the Mayor cut her off and would not permit her to finish making her statement.

       42.    Then at nearly midnight on June 16, the Council unanimously approved a

second reading of that Ordinance, with little discussion. The Council therefore adopted the

Ordinance. See City of Edina, Ordinance No. 2020-08 (to be codified at Edina City Code,

c. 12, §§ 12-189, 12-257) (June 16, 2020), Exhibit C.




                                            15
      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 16 of 24




       43.    Despite the Council’s prior focus on raising the minimum age for which to

purchase tobacco products to twenty-one, the Ordinance it adopted strikes far broader. The

Ordinance makes it illegal for any “person” to “sell or offer for sale any flavored products.”

Id. § 2 (emphasis added), Exhibit C.

       44.    Under the Ordinance, a “flavored tobacco product” is “[a]ny tobacco,

tobacco-related product, or tobacco-related device that contains a taste or smell, other than

the taste or smell of tobacco, that is distinguishable by an ordinary consumer either prior

to or during consumption or use of the product or device.” Id. § 1 (to be codified at Edina

City Code § 12-189). Menthol is among the flavors specified in the ordinance. See id.

       45.    “Tobacco or tobacco-related product means cigarettes and any product

containing, made, or derived from tobacco that is intended for human consumption,

whether chewed, smoked, absorbed, dissolved, inhaled, snorted, sniffed or ingested by any

other means, or component, part or accessory of a tobacco product.” Edina City Code § 12-

189. “Tobacco-related device means any tobacco product as well as a pipe, rolling papers

or other device intentionally designed or intended to be used in a manner which enables

the chewing, sniffing, smoking, or the inhalation of vapors of tobacco or tobacco-related

products,” including “electronic delivery devices.” Id. And “electronic delivery device,” or

“e-cigarette,” “mean[s] any product” (or a “any component part of a product”) “containing

or delivering nicotine, lobelia, or any other substance intended for human consumption that




                                             16
      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 17 of 24




can be used by a person to simulate smoking in the delivery of nicotine or any other

substance through inhalation of vapor from the product.” Id.

      46.    In short, the Ordinance bans any kind of flavored tobacco product, including

the sale of all menthol cigarettes and other menthol-flavored products.

      47.    The ban on flavored tobacco products is effective September 1, 2020. See

Ordinance No. 2020-08, § 3, Exhibit C.

                                  Plaintiffs’ Products

      48.    Plaintiffs RJRT, RJRV, ASC, and Santa Fe collectively manufacture

numerous “flavored tobacco product[s],” i.e., “tobacco, tobacco-related product[s], or

tobacco-related device[s],” which are subject to the Ordinance’s prohibition on flavored

tobacco products and which Plaintiffs would continue distributing for resale in the City of

Edina but for the Ordinance.

      49.    RJRT manufactures and sells various “tobacco or tobacco-related

product[s]”—including products with characterizing flavors, such as menthol cigarettes, as

well as cigarettes that do not have characterizing flavors—under a variety of brand names,

including Newport and Camel. RJRT also sells other tobacco-related products, including

flavored smokeless tobacco products, under the brand name Camel SNUS.

      50.    RJRV manufactures and sells “tobacco-related device[s].” Those include

menthol- and tobacco-flavored vaping products, under the brand name VUSE, as well as a

variety of flavored modern oral products under the brand name VELO.


                                            17
      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 18 of 24




          51.   ASC markets and sells various smokeless “tobacco or tobacco-related

product[s]”—including products with and without characterizing flavors—under the brand

name “Grizzly.”

          52.   Santa Fe markets and sells various “tobacco or tobacco-related product[s]”—

including products with characterizing flavors, such as menthol cigarettes, as well as

cigarettes that do not have characterizing flavors—under the brand name Natural American

Spirit.

          53.   RJRT, RJRV, ASC, and Santa Fe each desires to continue distributing for

resale banned “flavored tobacco product[s]” for resale within the City of Edina. In addition,

RJRV desires to continue selling its products online to consumers in the City of Edina.

          54.   Plaintiffs Vernon BP and Lang’s One Stop Market collectively sell numerous

“flavored tobacco product[s],” which are subject to the Ordinance’s prohibition on flavored

tobacco products and which Plaintiffs would continue selling in the City of Edina but for

the Ordinance.

          55.   Vernon BP sells menthol cigarettes, flavored smokeless tobacco products,

and flavored modern oral products, including products manufactured by Reynolds.

          56.   Lang’s One Stop Market sells menthol cigarettes, menthol-flavored vapor

products, flavored smokeless tobacco products, and flavored modern oral products,

including products manufactured by Reynolds.




                                             18
        CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 19 of 24




        57.    Vernon BP and Lang’s One Stop Market each desires to continue selling

banned “flavored tobacco product[s]” within the City of Edina.

        58.    The Act’s categorical ban on “flavored tobacco product[s]” harms RJRT,

RJRV, ASC, Santa Fe, Vernon BP, and Lang’s One Stop Market because it severely

restricts their ability to market and sell such products to customers in the City of Edina.

                                  CLAIMS FOR RELIEF
                                           COUNT I
                                     Express Preemption
        59.    The preceding paragraphs are incorporated and re-alleged here.

        60.    The Supremacy Clause of the Constitution provides that the laws of the

United States “shall be the supreme Law of the Land … any Thing in the Constitution or

Laws of any State to the Contrary notwithstanding.” U.S. Const. art. VI, cl. 2. Thus, state

laws and local ordinances that conflict with federal law are “without effect.” Maryland v.

Louisiana, 451 U.S. 725, 746 (1981).

        61.    As of the effective date of the City of Edina Tobacco Ordinance, Plaintiffs’

“flavored products” can no longer be “s[old] or offer[ed] for sale,” as such products are

defined to include “[a]ny tobacco, tobacco-related product[s], or tobacco-related device[s]

that contain[] a taste or smell, other than the taste or smell of tobacco, that is distinguishable

by an ordinary consumer either prior to or during the consumption or use of the product or

device.” Ordinance No. 2020-08, §§ 1–2 (to be codified at Edina City Code §§ 12-189, 12-

257).

                                               19
      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 20 of 24




       62.    Any violation can result in civil penalties and misdemeanor prosecution. See,

e.g., Edina City Code §§ 12-280, 12-282.

       63.    Under the Tobacco Control Act’s preemption clause, the City of Edina is

prohibited from enacting and enforcing ordinances that are “different from, or in addition

to,” any of the Tobacco Control Act’s or FDA’s requirements relating to federal “tobacco

product standards.” 29 U.S.C. § 387p(a)(2)(A). The City’s categorical ban on flavored

tobacco products is “different from, or in addition to,” the requirements of federal law, and

is thus preempted.

       64.    Accordingly, the Tobacco Control Act preempts the City of Edina’s

categorical ban on flavored tobacco products, rendering it invalid and unenforceable.

                                        COUNT II
                                   Implied Preemption
       65.    The preceding paragraphs are incorporated and re-alleged here.

       66.    “Obstacle preemption” occurs when a state law or local ordinance “stands as

an obstacle to the accomplishment and execution of the full purposes and objectives of

Congress.” Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 372 (2000).

       67.    One purpose of the Tobacco Control Act is “to authorize the [FDA] to set

national standards controlling the manufacture of tobacco products and the … amount of

ingredients used in such products.” Tobacco Control Act § 3(3), 123 Stat. at 1781 (codified

at 21 U.S.C. § 387 note).



                                             20
      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 21 of 24




       68.    The City of Edina’s categorical ban on flavored tobacco products directly

undermines the Act’s purpose of establishing national standards.

       69.    Another purpose of the Tobacco Control Act is “to continue to permit the

sale of tobacco products to adults” while making them inaccessible to minors. Id. § 3(7),

123 Stat. at 1782 (codified at 21 U.S.C. § 387 note). To that end, FDA has elected to allow

menthol cigarettes to stay on the market. See id. § 387g(a)(1)(A). Menthol cigarettes thus

must remain available on the market unless and until FDA properly determines that they

must be removed from the market. See id.

       70.    Consistent with its federal authority, FDA has been exploring regulation of

flavors in tobacco products, particularly menthol cigarettes. See, e.g., Menthol in

Cigarettes, Tobacco Products; Request for Comments, 78 Fed. Reg. 44,484, 44,485 (July

24, 2013); Regulation of Flavors in Tobacco Products, 83 Fed. Reg. 12,294, 12,299 (Mar.

21, 2018). In addition, FDA is currently engaged in efforts to address concerns about youth

use of flavored vapor products. Indeed, in a recent guidance for industry, FDA states that

it “intends to prioritize enforcement for lack of marketing authorization against any

flavored, cartridge-based ENDS product (other than a tobacco- or menthol-flavored ENDS

product).” FDA, Enforcement Priorities 19. In other words, flavored, cartridge-based

ENDS products (other than those that are tobacco- or menthol-flavored) can no longer be

sold, unless and until FDA grants authorization for such products. In issuing its guidance,




                                            21
      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 22 of 24




FDA made the specific judgment that menthol-flavored ENDS products could remain on

the market.

       71.    Edina’s ordinance also interferes with the method that Congress chose to

effectuate the goals of the Tobacco Control Act. Congress created a detailed regulatory

process as the sole method for evaluating the design and sale of new tobacco products such

as ENDS. See 21 U.S.C. § 387j. By creating that singular channel, Congress intended to

subject each new tobacco product to one regulatory assessment conducted by FDA, not

multiple rounds of assessments by states and localities. FDA is thus the sole entity charged

with striking “an appropriate balance of complex and competing public health and agency

resource considerations,” including the benefits of innovation and the risk that former

smokers would revert “from potentially less harmful ENDS products back to combustible

tobacco products.” Zeller Decl. ¶¶ 11–12.

       72.    By creating a holistic regulatory process for the evaluation of new tobacco

products, Congress clearly signaled that it did not intend for states and localities to interfere

with FDA’s evaluation. But that is precisely what Edina’s ordinance threatens to do. If the

ordinance stands, then every state and locality could create its own standards and review

processes, upending the pathway Congress designated as the sole path for evaluating new

tobacco products.

       73.    In sum, the City of Edina’s categorical ban on flavored tobacco products

directly conflicts with the federal government’s ongoing and active efforts to address


                                               22
      CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 23 of 24




flavors in tobacco products. It also frustrates the method Congress chose for the evaluation

of new tobacco products. Edina’s ban is thus preempted.

       74.    Accordingly, the Tobacco Control Act preempts the City’s ordinance,

rendering it invalid and unenforceable.

                                REQUEST FOR RELIEF

       Plaintiffs request that this Court grant the following relief:

       75.    Pursuant to 28 U.S.C. § 2201, declare that under the Supremacy Clause of

the United States Constitution, the Tobacco Control Act preempts the City of Edina

Tobacco Ordinance’s ban on flavored tobacco products, rendering it invalid and

unenforceable;

       76.    Under Federal Rule of Civil Procedure 65, preliminarily enjoin Defendants

from enforcement or implementation of the City of Edina’s ban on all flavored tobacco

products;

       77.    Permanently enjoin Defendants from enforcement or implementation of the

City of Edina’s ban on all flavored tobacco products;

       78.    Award Plaintiffs their costs and disbursements associated with this litigation

under 28 U.S.C. § 2412 and other applicable authority; and

       79.    Provide such other relief as the Court deems appropriate.




                                              23
    CASE 0:20-cv-01402-PJS-LIB Document 1 Filed 06/17/20 Page 24 of 24




                                  Respectfully submitted,

Dated: June 17, 2020               By: s/ Lisa L. Beane
                                       Lisa L. Beane (#0395219)
                                       JONES DAY
                                       90 South 7th Street, Suite 4950
                                       Minneapolis, MN 55402
                                       (612) 217-8800
                                       lbeane@jonesday.com

                                         Christian G. Vergonis*
                                         Ryan J. Watson*
                                         JONES DAY
                                         51 Louisiana Ave., N.W.
                                         Washington, D.C. 20001-2113
                                         (202) 879-3939
                                         cvergonis@jonesday.com
                                         rwatson@jonesday.com

                                   Counsel for Plaintiffs R.J. Reynolds Tobacco
                                   Company, R.J. Reynolds Vapor Company,
                                   American Snuff Company, LLC, Santa Fe
                                   Natural Tobacco Company, Inc., Cousins II
                                   Inc. dba Vernon BP, and Lang’s Automotive
                                   Service Inc. dba Lang’s One Stop Market

                                   *Motion for admission pro hac vice pending




                                    24
